Citation Nr: 1116664	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-37 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a bilateral knee disorder also claimed as arthritis of the knees. 

4.  Entitlement to an initial evaluation in excess of 10 percent for calluses of the right foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.   

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before a hearing officer at his local RO in July 2006.  He also testified at a hearing before the undersigned Veterans Law Judge in August 2007.  Transcripts of the hearings are in the file.

The Veteran is seeking service connection for PTSD.  In consideration of a recent Court decision, the Board has recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to a service connection for a dental disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a bilateral knee disorder and entitlement to a higher initial rating for calluses of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hepatitis C.

2.  Hepatitis C did not have its onset in service and has not been shown to be etiologically related to the Veteran's military service.  

3.  The Veteran has a current diagnosis of PTSD that is associated with a stressor during his period of active military service, for which there is credible supporting evidence.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), and 4.125 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Board finds that the VCAA notice requirements have been satisfied by correspondence dated in July 2004, October 2004, May 2005, and March 2006.  These letters notified the Veteran of the evidence necessary to substantiate his claims and of VA's responsibilities in obtaining information to assist him in completing his claims; and identified his duties in obtaining information and evidence to substantiate his claims.  The March 2006 letter also provided notice of the type of evidence necessary to establish a disabilities rating or effective date for the claimed disability under consideration, pursuant to the recent holding in the Dingess decision.  To the extent that the March 2006 letter was issued after the initial rating decision, the Board notes that the claims were thereafter readjudicated by way of a supplemental statement of the case dated in August 2006.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service records and VA and private treatment records.  The Veteran has not been afforded a VA examination nor has a medical opinion been obtained in response to his hepatitis C claim.  Based on the evidence, a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.  § 5103A(d) (West 2002).  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

In this case, there is no evidence of hepatitis C in service or for many years after, and no competent medical evidence relating current hepatitis C to service.  Also, the only reported risk factors are a tattoo in service, a contention which is not corroborated by the record and drug use, which would preclude a finding of service connection for any resulting disability.  Thus, the record does not indicate that the current hepatitis C disorder may be associated with active service, and an examination is not necessary.  Accordingly, VA has satisfied the notification and duty to assist provisions of the law and no further actions pursuant to the VCAA need be undertaken on the Veteran's behalf.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In order for a claim for service connection for PTSD to be successful, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f) (2010).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be consistent with circumstances, conditions, or hardships of service.  See 38 U.S.C.A. § 1154(b); Cohen, at 146-47; Zarycki, at 98; 38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements as to the occurrence of the claimed stressor.  See West (Carlton) v.  Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.

VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  If a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 75 Fed. Reg. 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)).  These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002).

I.  Hepatitis C

The Veteran argues that he contracted hepatitis C as a result of military service due to receipt of a tattoo and/or drug use.  

Hepatitis C is not shown to have manifested in service.  On the Veteran's December 1970 physical examination upon entrance into service, an identifying body mark of "LS" was observed on the Veteran's right shoulder.  The April 1972 physical examination upon separation is negative for a diagnosis of hepatitis.  No identifying body marks, scars, or tattoos are noted.  

A VA treatment record dated in April 2002 shows the Veteran reported no risk factors for hepatitis C.  An April 2003 treatment record shows an initial diagnosis of hepatitis C.  This treatment record reflects that the Veteran reported a history of prior alcohol abuse and a tattoo in the "70's."  He denied ever having snorted or shot illicit intravenous drugs.  He further reported that he had no marijuana and/or illicit drug use since the 1990's.  

In a June 2003 statement in support of his service connection claim, the Veteran stated that he "shot drugs" and received a tattoo on his right upper arm in 1971.  He also stated that he snorted cocaine between 1971 and 1972.  He denied ever having received a blood transfusion, high-risk sexual activity, hemodialysis, shared toothbrushes or razorblades, or work as a healthcare provider.  In a June 2004 statement, the Veteran stated that he used drugs, shared needles, and received a tattoo while on temporary duty (TDY) to Washington, D.C. in 1971.  In an August 2004 statement, the Veteran stated that he was "mainlining heroin" using shared and unsterilized needles during basic and Advanced Individual Training (AIT).  At his hearing in August 2007, he reported substance abuse use during military service.

After a review of the cumulative evidence and applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C.  The Veteran has a current diagnosis of hepatitis C, confirmed by hepatitis serology in April 2003.  The Veteran argues that he contracted hepatitis C from exposure during service from receiving a tattoo and drug use.  In Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) and Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge.  See also 38 C.F.R. § 3.159(a)(2) (2010).  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

While the Veteran is competent to testify as to his in-service experiences, the Board finds that his statement that he received a tattoo on his upper right arm in service in 1971 lacks credibility.  The only identifying body mark or tattoo noted on the Veteran's upper right arm was noted upon enlistment into service.  The April 1972 physical examination for separation did not reflect a tattoo or any other body marks.

The only other in-service risk factor the Veteran's alleges is in-service drug use, including intranasal cocaine and intravenous heroin with use of shared needles.  Even assuming such drug abuse occurred during service (and if the Veteran had contracted hepatitis from such drug abuse) compensation for such disability would be prohibited by law.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.301 (c) (3) (2010).  VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998). 
 
The only evidence of a nexus between the current hepatitis C and an aspect of the Veteran's military service is his own contention.  While the Veteran is competent to report his in-service risk factors, he is not competent to render an opinion with regard to complex medical questions such as diagnosing hepatitis or determining the etiology thereof.  The Veteran's statements as to the etiology of his hepatitis C are not like testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).

The record does not otherwise contain competent evidence, lay or medical, that links hepatitis C to an injury, disease, or event in service, and in the absence of competent evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service.  Accordingly, VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  The claim must be denied.

II.  Psychiatric disability, to include PTSD

The Veteran seeks service connection for a psychiatric disability, to include PTSD, based on stressful events that occurred during his service.  Specifically, the Veteran alleges that in 1972, he was sent to Man, West Virginia to set up showers and bath facilities after a large dam broke and flooded the town.  The Veteran alleges that while there, members of his unit were instructed to assist in rescue and recovery, which included recovering some of the flood victims and taking them to a makeshift morgue set up in the auditorium or gym of a school.  He alleges that this school building served as a make-shift morgue and also as the soldiers' sleeping quarters.  

After a review of the evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  In reaching the foregoing determination, the Board observes that in February 2002, the Veteran was diagnosed with PTSD after he reported a service stressor of having to sleep in a gymnasium that was used as a holding facility for dead bodies after a flood in West Virginia.  At a February 2003 VA examination, the Veteran reported his service stressor was related to the 1972 incident, namely that he had set up field facilities after the flood and that he had to sleep with the dead bodies that were brought in.  The examiner commented that there appeared to be a nexus between the stressors the Veteran reported and his PTSD symptomatology, and the symptoms the Veteran reported were clearly consistent with the diagnosis.

Two of the three elements for service connection are thus satisfied.  The remaining question is whether there is credible supporting evidence of the occurrence of the claimed in-service stressor event.  As the alleged stressor event is not related to combat and does not involve "fear of hostile military or terrorist activity," the Board must turn to the Veteran's service records or other corroborative evidence to substantiate or verify the claimed stressors. 

Service treatment records are devoid of any subjective complaints, clinical findings, or diagnoses of, any psychiatric pathology.  The report of an April 1972 separation examination reveals no psychiatric disorders were noted.  The Veteran's DD 214 shows a military occupational specialty of laundry and bath impregnation specialist.  He was assigned to the 16th Field Service Company in Fort Lee, Virginia. 

Notwithstanding the lack of any evidence of psychiatric treatment during service, and the lack of any evidence in the service records to verify the reported in-service stressor event, evidence has been received that, at least to some degree, substantiates the Veteran's claim.  In a May 2004 response received to a VA inquiry regarding the Veteran's stressor events, the United States Armed Services Center for Research of Unit Records (formerly USASCRUR, now the Joints Services Records Research Center (JSRRC)) indicated that an article from the Fort Lee, Virginia Newspaper, dated March 9, 1972, verified that elements of the 16th Field Services Company provided temporary laundry and bath services to victims of the Buffalo River Flood in Man, West Virginia.  The article also verified that a detachment of 16 men from the 16th Field Services Company departed Fort Lee on March 1, 1972, for an undetermined period of time, lasting from four days to four weeks.

In addition to the information provided by JSRRC, the Veteran submitted a lay statement, dated in August 2004 from the City Clerk of Logan County, West Virginia, who verified that there was a flood disaster on February 1972, during which 126 people were killed and approximately 5000 people were made homeless.  The City Clerk stated that on the first day of the flood both the survivors and those that died were all housed at the Man High School Field House.  The next day, the morgue was moved to the South Man Grade School and the high school was then used for shelter.  The Veteran has also submitted a newspaper article from the Charleston Gazette, dated February 28 1972 (one day after the flood), which indicates that more than 300 residents were reported missing after the flood.  

The official information from JSRRC, supplemented by the lay statement from the city clerk, provides credible supporting evidence of at least one stressor which was the basis of the diagnosis of PTSD - that individuals from the Veteran's unit and company were sent to provide laundry and bath services in the aftermath of the flood and that the flood victims and rescuers all slept in a "make-shift morgue" set up in a school building for at least one night.  Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The records need only imply the Veteran's participation (e.g., to not controvert his assertion that he was present when the events the records establish that his unit experienced occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-9 (2002).  The Veteran's contention arguably mirrors the facts argued in Suozzi and Pentecost, in the sense that in both cases, the existence of the claimed events was confirmed by official sources, as was the involvement of those claimants' units; only individual involvement was questioned.  Here, the JSRRC's findings, along with additional corroboration from the city clerk, are sufficient corroboration of the claimed stressful event and of the participation by the Veteran's unit.  This satisfies the corroboration element of the Veteran's PTSD claim.  

The Board also observes that there is no evidence in the file that directly and uncontrovertibly contradicts the Veteran's claim.  Notably, one of the reasons for the RO's denial of the claim was that the Veteran was AWOL on March 1, 1972, during the timeframe in which members of his unit are verified to have been sent to West Virginia.  This finding is an apparent oversight, as the Veteran's DD 214 shows he was only AWOL for a period of two days between March 1, 1971 and March 2, 1971.  

In addition, a VA examiner with a specialty in psychology has linked the Veteran's current diagnosis of PTSD to the in-service event involving the events in Man, West Virginia.  

Resolving any doubt in the Veteran's favor, the Board finds that each of the elements required for entitlement to service connection has been satisfied.  See 38 C.F.R. § 3.304(f).  As such, service connection for PTSD is granted. 


ORDER

Service connection for hepatitis C is denied.

Service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for arthritis of the bilateral knees.  Service treatment records reflect that he was treated for minor trauma to his left knee in June 1972.  The diagnosis was traumatic arthritis.  In August 1972, the Veteran was seen again for left knee pain, which was diagnosed as chondromalacia.  There are no complaints with respect to the right knee in service.  The Veteran has testified that he developed bilateral knee problems as a result of marching, physical training, and exposure to cold weather during service.  He reported a continuity of bilateral knee problems since service.  He has not been provided a VA medical examination for his claimed bilateral knee disability.  On remand, he should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2010).  

The Veteran also seeks a higher rating for his calluses of the right foot.  At his hearing in August 2007, he stated that this disability had worsened in severity.  The last VA examination regarding this disability was in May 2007, almost four years ago.  To ensure that the Board has an accurate and current disability picture, a new VA orthopedic examination is required.  

The Veteran alleges that his calluses are very tender and impede his ability to walk.  The record shows that he has been a paraplegic for many years due to nonservice-connected residuals of a stab wound received many years ago.  The Veteran is able to ambulate with use of short-legged braces on both feet and a walker; however, he avers that due to the service-connected right foot calluses he is unable to wear the leg brace and therefore is unable to ambulate.  The Veteran's right foot callus disability is currently rated by analogy to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819-7804, for impairment resulting from a benign skin growth and a scar.  He is currently in receipt of the maximum rating 10 percent rating for a painful, superficial scar.  The RO has not considered whether a higher rating may be warranted under 38 C.F.R. § 4.118, DC 7805 limitation of function of the affected part, to include 38 C.F.R. § 4.71a, 5284 for injuries of the foot.  Since the claim is being remanded, the RO should also consider whether these criteria are also applicable upon readjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inquire whether he has received any additional VA and/or private treatment for his knees and right foot after May 2007.  Request that he complete a VA Form 21- 4142, Authorization and Consent to Release of Information, so that AMC/RO may obtain additional treatment records.  Document any negative replies.  If the requested records are unavailable, the Veteran should be apprised of such and provided with an opportunity to submit those reports.

2.  Schedule the Veteran for an appropriate VA examination for his claimed bilateral knee disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent findings reported.  The examiner identify any disorder present, to include arthritis.  If no disability of the left knee or right knee is present, the examiner must state so.  For any disorder present, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any current left or right knee disability found on examination had its origin in service or is in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should indicate this and discuss why an opinion cannot be rendered.

3.  Schedule the Veteran for an appropriate VA examination for his service-connected right foot disorder.  The claims file must be made available to the examiner(s) for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent findings reported.  Following a thorough examination and all relevant testing, the examiner(s) should provide a comprehensive report discussing the current severity of the right foot disorder, including all current pathology and associated functional impairment that is determined to be residual from the Veteran's calluses.  The examiner is asked to explain in detail the rationale for all opinions given.

4.  Review the claims file and examination reports to ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the issues on appeal should be readjudicated.  With respect to the Veteran's right foot disability, the RO is instructed to also consider the applicability of 38 C.F.R. § 38 C.F.R. § 4.118, DC 7805 and 38 C.F.R. § 4.71a, 5284.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


